DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
A motor drive system of claim 1
A rotatably mounted drive shaft of claim 1
A control system of claim 1, 2, 3, 7
As claims 2-18 depend upon claim 1, they are similarly objected to.
No new matter should be entered.
The drawings are objected to because “figure” is misspelled as “figur.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [041] includes “lever 7 abuts against that position of opening 8 of slider 10 which faces away from turret head 2.” However, previously element 8 was directed to a slider, and element 10 to an opening. 
Appropriate correction is required.

Claim Objections
Claim 4 objected to because of the following informalities:  
Claim 4: - - The handheld tool according to Claim 1, wherein the handheld tool has a pistol-like shape and [[with]] an elongated body - -
As written, it implies the recited trigger has an elongated body. However, in light of the figures, claims, and specifications, the tool’s body is elongated. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are vague, indefinite, awkwardly and confusingly worded and/to lack proper antecedent basis:
Claims 1, 6 and 13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Claim 1 recites: - - …a housing in which on the one hand…on which on the other hand…
Similarly claim 13 recites: - - between the pushbutton and eccentric, and which on the one hand…one the other hand…- - 
Those phrases are considered narrative and indefinite, as the applicant is not reciting the hand of a user, but rather using an idiomatic phrase. For examination purposes claim 1 will be interpreted as follows: - - a housing , a motor drive system…and 
For examination purposes claim 13 will be interpreted as follows: - - pushbutton and eccentric , and said linkage piece is displaceable by the eccentric…, and said linkage piece 


Regarding claim 4, the phrase " pistol-like shape or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  
To Correct please recite pistol shape. See MPEP § 2173.05(d).


Regarding claim 6, the work "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, claim 6 will be interpreted as follows: - - by means of an actuation element, [[preferably]] in the form of a sliding element - - 

Claim 6 recites : - - in the form of a sliding element, or [[a]]the control system is provided which switches over - - Claim 1 recites “a control system”, and claim 6 is dependent upon claim 1. Unless a different “control system” is being recited in claim 6, the recitation should be preceded by “the”. 

Claim 8 recites: - - wherein [[the]]a displacement direction of [[the]]a lever is oriented in alignment with the longitudinal extent of [[the]]a elongated body - - The initial recitation of “displacement direction”, “lever”, and “elongated body” should be preceded by “a”. Although “lever” is recited in claim 7, and “elongated body” in claim 4, claim 8 is currently recited as dependent upon claim 1, and so antecedent basis has not been established. Further, claim 7 is not currently dependent upon claim 4, so for examination purposes, claim 8 remains being considered dependent upon claim 1. 
Claim 9 is dependent upon claim 8 and is similarly rejected. 

	Claim 10 recites: - - an eccentric by way of which [[the]]a lever is actuatable - - 
The initial recitation of “lever” should be preceded by “a”. Although “lever” is recited in claim 7, claim 10 is currently recited as dependent upon claim 5 which is dependent upon claim 1, and so antecedent basis has not been established.
Claims 11-17 are directly or indirectly dependent upon claim 10, and thus are similarly rejected. 

	Claim 11 recites: - - wherein [[a]]the at least one connecting element is embodied - - 
“At least one Connecting element” was initially recited in claim 10. Unless this is a different connecting element, it should be preceded by “the”.
Claim 14 is dependent upon claim 11, and is similarly rejected. 

	Claim 12 recites: - - wherein [[a]]the at least one connecting element is embodied as a pushbutton attached to [[the]]a slider. - - “At least one Connecting element” was initially recited in claim 10. Unless this is a different connecting element, it should be preceded by “the”. “Slider” is initially recited in claim 11, however claim 12 is currently recited as dependent upon claim 10, thus antecedent basis has not been established. 

Claim 13 recites: - - wherein [[a]]the at least one connecting element is embodied - - 
“At least one Connecting element” was initially recited in claim 10. Unless this is a different connecting element, it should be preceded by “the”.

	Claim 14 recites: - - wherein [[the]]a sliding element - - “Sliding element” was recited in claim 6, however claim 14 is not dependent upon claim 6, thus antecedent basis has not been established. 
Claims 15-17 directly or indirectly depend upon claim 14, and thus are similarly rejected.

	Claim 18 recites: - -[[the]]a spring element. - - “Spring element” was recited in claim 10, however claim 18 is not dependent upon claim 10, thus antecedent basis has not been established. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehead et al. (US Patent No. 7997835).

In regards to claim 1, Whitehead discloses
A motor-driven handheld tool for drilling and/or screwdriving, having 
a housing (body casing 12, fig. 1a, 1b) 
a motor drive system (see at least turret 26, drive shaft 36) having 
a rotatably mounted drive shaft (drive shaft 36, fig. 3a, 3b, 4a, 4b) connected thereto is provided, and 
a turret head (turret 26, fig. 1a, 1b), which is equipped at least with 
a drivable first coupling head (first chuck 28, fig. 1a, 1b) having 
a receptacle for a screwdriving tool (hex nose piece 28a, fig. 1a, 1b) and with 
a second coupling head (second chuck 30, fig. 1a, 1b) having a receptacle for a drilling tool (paragraph 36), 
is arranged by means of a rotary bearing (turret rotation gear 54, fig. 3b); 
the coupling heads (first chuck 28, second chuck 30, fig. 1a, 1b) being capable of being pivoted alternatively both into 
a driven active position and into 
a non-driven parked position (see annotated fig 3a); 

    PNG
    media_image1.png
    474
    900
    media_image1.png
    Greyscale


the handheld tool (tool 10, fig. 1a, 1b) encompassing 
a shiftable gearbox (gearbox 34, fig. 3a; column 6 lines 13-25: Although not shown in the drawings, it is preferred that first chuck 28 (e.g. the screw-driver bit chuck) is clutched, and second chuck 30 (e.g. the drilling chuck) is not clutched… drilling applications generally require maximum rotational force…screwing applications which are generally performed at much lower speeds…The clutch arrangement (not shown) of first chuck 28, is preferably operable from a fully locked state…to a partially locked state;  47-50) having at least 
a first gear ratio having a lower rotation speed and higher torque (column 6 lines 13-25), and 
a second gear ratio having a higher rotation speed and lower torque (column 6 lines 13-25), wherein 
a control system (see at least clutch mechanism 46, fig. 8a-8e and CCTRCAM 20x, fig. 1a-4b) of the gearbox (gearbox 34, fig. 3a, column 6 lines 13-25) is provided in such a way that the first gear ratio is activated (column 6 lines 13-25) when the first coupling head (first chuck 28, fig. 1a, 1b) is active, and the [[first]] or second gear ratio is usable (column 6 lines 13-25) when the second coupling head (second chuck 30, fig. 1a, 1b) is active.


    PNG
    media_image2.png
    374
    563
    media_image2.png
    Greyscale

In regards to claim 2, Whitehead discloses
The handheld tool according to Claim 1, wherein the control system (see at least clutch mechanism 46, fig. 8a-8e and CCTRCAM 20x, fig. 1a-4b) is embodied in such a way that upon the change from the second coupling head (second chuck 30, fig. 1a, 1b) to the first coupling head (first chuck 28, fig. 1a, 1b), a switchover into the first gear ratio (column 6 lines 13-25) is automatically effected (column 6 lines 13-25).

In regards to claim 3, Whitehead discloses
The handheld tool according to Claim 1, wherein the control system (see at least clutch mechanism 46, fig. 8a-8e and CCTRCAM 20x, fig. 1a-4b) is embodied in such a way that upon the change from the first coupling head (first chuck 28, fig. 1a, 1b) to the second coupling head (second chuck 30, fig. 1a, 1b), a switchover into the gear ratio (column 6 lines 13-25) that was set before utilization of the first gear ratio is automatically effected (column 6 lines 13-25).


In regards to claim 4, Whitehead discloses
The handheld tool according to Claim 1, wherein the handheld tool (tool 10, fig. 1a, 1b) has a pistol-like shape (see annotated fig. 1a) and [[with]]
an elongated body (see annotated fig. 1b) and 

    PNG
    media_image3.png
    562
    1006
    media_image3.png
    Greyscale

a handle provided (pistol grip portion 14, fig. 1a, 1b) at an angle thereto, the rotation axis of the rotary bearing (turret rotation gear 54, fig. 3b) of the turret head (turret 26, fig. 1a, 1b) being oriented at an angle of approximately 30 to 60 degrees (axis k, fig. 4a, 4b; column 7 lines 26-27: Axis k is preferably set at an angle of around 45.degree. to the axis of drive shaft 36 as shown in the drawings, but may be set at any suitable angle) with respect to the longitudinal extent of the elongated body (see annotated fig.1b).

In regards to claim 5, Whitehead discloses
The handheld tool according to Claim 1, wherein the coupling heads (first chuck 28, second chuck 30, fig. 1a, 1b) are provided on the turret head (turret 26, fig. 1a, 1b) in such a way that the active coupling head aligns with the elongated body, and the non-active coupling head is located below, facing to [[the]]a rear at an obtuse angle (see annotated figure 1b) with respect to the active coupling head.

    PNG
    media_image4.png
    562
    968
    media_image4.png
    Greyscale



In regards to claim 6, Whitehead discloses
The handheld tool according to Claim 1, wherein when the second coupling head (second chuck 30, fig. 1a, 1b) is active, [[a]]the control system (see at least clutch mechanism 46, fig. 8a-8e and CCTRCAM 20x, fig. 1a-4b) provided which switches over to the gear ratio on the basis of the load (column 6 lines 13-25).


In regards to claim 7, Whitehead discloses
The handheld tool according to Claim 1, wherein the control system (see at least clutch mechanism 46, fig. 8a-8e and CCTRCAM 20x, fig. 1a-4b) of the gearbox (gearbox 34, fig. 3a, column 6 lines 13-25) is embodied entirely mechanically, and the gearbox (gearbox 34, fig. 3a, column 6 lines 13-25) comprises for that purpose a lever (yoke means 72, fig. 3b, 4b) displaceable between positions (see fig. 3b and 4b) corresponding to the first gear ratio or to the second gear ratio (column 6 lines 13-25).
Examiner’s Note: The position of the yoke as described by Whitehead is adaptable in both positions for both gear positions, and as such, to someone of ordinary skill in the art, would consider the positions capable of corresponding to each gear ratio setting. 

In regards to claim 8, Whitehead discloses
The handheld tool according to Claim 1, wherein [[the]]a displacement (arrow A, fig. 3b, 4b) direction of [[the]]a lever (yoke means 72, fig. 3b, 4b) is oriented in alignment with the longitudinal extent of [[the]]a elongated body (see annotated fig. 3a, 3b) of the handheld tool (tool 10, fig. 1a, 1b).

    PNG
    media_image5.png
    696
    812
    media_image5.png
    Greyscale


In regards to claim 9, Whitehead discloses
The handheld tool according to Claim 8, wherein when the first gear ratio is set, the lever (yoke means 72, fig. 3b, 4b) is in a setting that faces away (fig. 3a) from the turret head (turret 26, fig. 1a, 1b); and when the second gear ratio is set, the lever (yoke means 72, fig. 3b, 4b) is in a setting that faces toward (fig. 3b) the turret head (turret 26, fig. 1a, 1b).

In regards to claim 18, 
The handheld tool according to Claim 1, wherein shifting into the second gear ratio (column 6 lines 13-25) is effected by way of a spring (spring 68; column 8 lines 23-26: To assist with the movement of drive shaft 36 back to its first position upon a change in position of chucks 28,30, clutch mechanism 46 includes a spring 68 which acts against clutch housing 56 and clutch plate 60), the spring (spring 68; column 8 lines 23-26) having a lower spring force than [[the]]a spring element (bias escapement spring 96; column 9 lines 23-26: CCTRCAM 20x may also include an escapement means 86, of any suitable form, to relieve any unnecessary force that may be applied to second trigger means 20).


Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 10, Whitehead discloses
The handheld tool according to Claim 5, wherein the turret head (turret 26, fig. 1a, 1b) is equipped [[the]]a lever (yoke means 72, fig. 4a, 4b) is actuatable, directly or via at least one connecting element (beak 80, fig. 3b, 4b), for shifting into the first gear ratio against the return force of a spring element (spring 68).
Whitehead fails to disclose “an eccentric by way of which” the lever is actuable in order to switch gears. While Whitehead does have a lever that moves while switching turret head positions which induces a gear change, the beak of the lever disengages from the bearing, as opposed to be eccentrically displaced in a reciprocal motion in order for the gear change to occur. Further, to teach in an eccentric or cam shape into Whitehead would not yield the same results as the applicant’s claimed invention.
Claims 11-17 are dependent upon claim 10, and if 112(b) rejections and claim objections were addressed, they would be considered allowable.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Whitehead (US PG Pub No. 20090022557) teaches a tool including a drive shaft having an axis of rotation and a plurality of bit holders interchangeable with one another at a position of use. The bit holders are mounted at arcuately-spaced positions on a turret rotatable around an axis that is set at an angle to the axis of rotation of the drive shaft. The drive shaft is reciprocal between first and second axially-spaced locations at which, respectively, the drive shaft is engaged and disengaged from the bit holder at the position of use. The positioning of the drive shaft at the second location establishes a drive connection between the drive shaft and the turret so that subsequent operation of the drive shaft rotates the turret to interchange the positions of the bit holders at the position of use. The drive shaft is adapted to return to the first location and restore the drive connection with a new bit holder at the position of use after the turret has been rotated.
	Egelund (US PG Pub No. 20090010725) teaches a hand-held drilling machine/driver with a turret head, where it is possible to change between at least two tool holders, where the turret head is released to rotate by actuating an operating means, whereby axial displacing of the rotatable part of the tool holder is allowed, thereby ensuring separation of the driving line of the machine and release of a rotational lock of the turret head.
	Zhong (US Patent No. 10682750) teaches a handheld power tool comprising a housing, a handle, a switch, a motor, an output shaft and a working component; the working component comprises at least two working chucks; the at least two working chucks respectively comprise a working shaft, the handheld power tool further comprises a control mechanism locking the working component relative to the position of the housing, the control mechanism comprises a control part adjacent to the switch and movably disposed relative to the housing, and the control part operably removes the position locking of the working component and controls the output shaft to be dis-matched and disconnected with one of the working shafts.
	Phillips (US Patent No. 7367757) teaches an electric drill having a drive assembly, and a pivot head having first and second bit gripping assemblies disposed at 90 degrees to each other. The electric drill also includes means for adjusting the position of the bit gripping assemblies relative to the drive assembly by pivoting the head through 90 degrees, whereby a selected one of the bit gripping assemblies is operatively engaged to the drive assembly. The position adjusting means may include a movable locking sleeve which, in a first position, allows the drive assembly to operatively engage the selected bit gripping assembly and, in a second position, allows the drive assembly to disengage the selected bit gripping assembly. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 10, 2022